Citation Nr: 1760903	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for spondylolisthesis (low back disability).  

2.  Entitlement to an increased rating in excess of 30 percent for post-operative residuals, recurrent dislocation and loss of motion right shoulder (right shoulder limitation of motion disability).  

3.  Entitlement to an initial increased rating in excess of 20 percent for impairment of the humerus, right shoulder (right humerus disability), to include entitlement to an effective date earlier than November 21, 2016, for the award of a separate rating for the disability.  

4.  Entitlement to an initial, compensable rating for scar, right shoulder, associated with post-operative residuals, recurrent dislocation and loss of motion right shoulder, prior to November 21, 2016, and to a rating in excess of 10 percent thereafter.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980.  

These matters come before the Board of Veterans' Appeals (Board) from October 2010 (back and shoulder), July 2014 (scar), and December 2016 (shoulder and scar) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) in December 2013, and in March 2016, he testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the proceedings are included in the claims file.  

These matters were previously before the Board in June 2016, when they were remanded for additional development.  

Following the Board's remand, the RO granted service connection for a right humerus disability as secondary to the Veteran's right shoulder limitation of motion disability, and it assigned a 20 percent rating, effective November 21, 2016, the date of a VA shoulder and arms examination.  Given that the right humerus disability is essentially a separate rating for the Veteran's already service-connected right shoulder limitation of motion disability, the Board finds that it is part and parcel of the appeal for an increased rating for the Veteran's right shoulder limitation of motion disability.  As such, the Board has expanded the matters on appeal include entitlement to an initial increased rating for a right humerus disability, to include entitlement to a separate rating for that disability prior to November 21, 2016.  

The Board observes that the Veteran has added evidence to the claims file since the issuance of the December 2016 Supplemental Statement of the Case that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ), including X-ray images and diagnostic imaging reports.  Where, as here, the Veteran's substantive appeal was filed on or after February 2, 2013, and there is no indication that the Veteran requested initial AOJ review of evidence that he submitted, the Board may consider it in the first instance and proceed to adjudicate the Veteran's claims.  See 38 C.F.R. § 20.1304(c) (2017).  

The issue of entitlement to service connection for a disability manifested by left upper extremity numbness and pain has been raised by the record in a June 2017 statement, but it has not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of entitlement to an increased rating for the Veteran's low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder scar has been tender and/or painful.  There is no indication that the right shoulder scar is, or has been, unstable, as manifested by frequent loss of covering of skin over the scar.  

2.  For the entire period on appeal, the preponderance of the evidence is against a finding that the Veteran's right shoulder limitation of motion disability was manifested by, or more nearly approximated, limitation of motion of the right arm to 25 degrees from the side.  

3.  The preponderance of the evidence is against a finding that the Veteran's right humerus disability was manifested by, or more nearly approximated, recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  There is no indication of malunion of the humerus with marked deformity, fibrous union of the humerus, nonunion of the humerus, or loss of head of the flail joint.  

4.  The preponderance of the evidence is against a finding of recurrent dislocation of the scapulohumeral joint and guarding of movement, either at the shoulder level or involving all arm movements, prior to November 21, 2016.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's service-connected right shoulder scar have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).  

2.  For the entire period on appeal, the criteria for an increased rating in excess of 30 percent for the Veteran's right shoulder limitation of motion disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2017).  

3.  The criteria for an initial increased rating in excess of 20 percent for the Veteran's right humerus disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5202 (2017).  

4.  The criteria for an effective date earlier than November 21, 2016, for the award of a separate rating for the Veteran's right humerus disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5202 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance and the Veterans Claims Assistance Act of 2000 (VCAA)

As noted above, the Board remanded the Veteran's claims for development in June 2016.  The Board has reviewed the claims file and finds that there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the Veteran's claim for an increased rating for his right shoulder disabilities, VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran regarding his claim for an initial increased rating for his right shoulder scar where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

At his March 2016 Board hearing, the Veteran stated that he was hospitalized in December 2015 due to his low back disability.  As a result, in June 2016, the Board remanded the Veteran's claims, in part, to attempt to obtain outstanding VA treatment records from September 2015 to present.  In November 2016, the AOJ sent the Veteran a letter asking that he identify any relevant treatment at VA medical centers.  The letter noted that according to VAMC medical records, the Veteran had not been seen at a VAMC since September 2015.  As noted in a December 2016 report of general information, the Veteran never responded to the November 2016 letter, and therefore, VA records from September 2015 could not be obtained.  Thus, to the extent that there might be outstanding treatment records pertaining to the instant claims, VA has no further duty to attempt to obtain such records where, as here, VA requested that the Veteran provide enough information to identify and locate the existing records, and the Veteran failed to respond.  See 38 C.F.R. § 3.159(c)(2); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

The Board recognizes that in a December 2016 letter, the Veteran maintained that he did not receive a letter from VA requesting that he identify outstanding treatment records.  Of note, there is a presumption of regularity that applies to VA processes and procedures, under which it may be assumed that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (providing that the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (providing that VA need only mail notice to the last address of record for the presumption to attach).  Although this presumption is rebuttable, it is not rebutted here.  Specifically, the November 2016 letter was sent to the Veteran's address of record, and there is no indication that it was returned to VA as undeliverable.  The Veteran's contention that he did not receive this letter, without more, does not rise to the level of clear evidence showing that VA did not mail the November 2016 letter or that it was otherwise not received.  Accordingly, without clear evidence to the contrary, the Board must presume that the November 2016 letter was received by the Veteran.  

The Veteran was last afforded a VA shoulder examination in November 2016.  In a December 2016 statement, the Veteran suggested that the examination was inadequate, as it did not include X-ray or MRI imaging.  The Board has considered the Veteran's contention but finds that the November 2016 VA shoulder examination report is sufficient for rating purposes, as it provides adequate medical findings from which the Board can adjudicate the Veteran's claim.  As will be detailed further below, the examination report addresses factors that are relevant to the applicable rating criteria, such as range of motion, functional limitations, and pertinent symptomatology associated with the Veteran's right shoulder disability.  Further, as indicated in the November 2016 VA shoulder examination report, once arthritis has been documented, even in the past as it had been in the Veteran's case, no further imaging studies are required by VA, even if arthritis has worsened.  In light of this background, the examination report is adequate, and the record contains sufficient medical evidence to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  As such, an additional medical examination or opinion is not warranted or required.  

The Veteran has not raised, nor does the record otherwise suggest, any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the Scott to duty to assist argument).  

II.  Increased Rating

	General Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

	Right Shoulder Scar: Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is entitled to an initial compensable rating for a right shoulder scar that is associated with right shoulder surgeries.  As set forth in his March 2016 Board hearing testimony, the Veteran contends that his right shoulder scar is painful and tender to the touch.  He also maintains that it is getting wider.  

Since November 21, 2016, the Veteran's service-connected right shoulder scar has been assigned a 10 percent rating under Diagnostic Code 7804, which applies to unstable or painful scars.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3.  

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id. at Note 1.  Under diagnostic Code 7801, a 10 percent rating is warranted for scars that measure an area or areas of at least 6 square inches (39 square cm.) but less than 12 square inches (77 square cm.).  Id., Diagnostic Code 7801.  A 20 percent rating is warranted for scars that measure an area of at least 12 square inches (77 square cm.) but less than 72 square inches (465 square cm.).  Id.  A 30 percent rating is warranted for scars that measure an area of at least 72 square inches (465 square cm.) but less than 144 square inches (929 square cm.).  Id.  A 40 percent rating is warranted for scars that measure an area of 144 square inches (929 square cm.) or greater.  Id.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Id., Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  Id. at Note 1.  Under Diagnostic Code 7802, a 10 percent evaluation is warranted for a burn or other scar, not located on the head, face, or neck, that measures an area, or areas, of 144 square inches (929 square cm.) or greater.  Id., Diagnostic Code 7802.  

Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Pursuant to Diagnostic Code 7805, VA is to evaluate any disabling effect(s) not considered in a rating provided under such diagnostic codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Veteran was afforded a VA scars examination in June 2014.  According to the examination report, the Veteran's scar is located on the anterior surface of the right shoulder.  The Veteran reported that his right shoulder scar was tender.  The examiner indicated that the scar was not painful, not unstable with frequent loss of covering of skin over the scar, and not due to burns.  On physical examination, the Veteran's scar measured 12.5 centimeters long and was characterized as linear.  The examiner provided that the Veteran's scar did not result in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms (such as muscle or nerve damage) associated with his scar.  The diagnosis was scar, status-post right shoulder surgeries, and it was noted as being well-healed.  

The Veteran was afforded another VA scars examination in November 2016.  The examiner indicated that there was a single scar associated with the Veteran's three surgeries and that the scar was painful.  The pain was described as a burning sensation.  On physical examination, the Veteran's scar was noted to be deep and non-linear, and it measured 10 centimeters long by 2 centimeters wide.  The approximate total area was 22 centimeters.  The scar was tender to palpation.  Although the examiner indicated that it was unstable upon inspection, the examiner specifically indicated that it was not unstable with frequent loss of covering of skin over the scar.  The examiner provided that the Veteran's scar did not result in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms (such as muscle or nerve damage) associated with his scar.  As for the impact of the Veteran's scar on his ability to work, the examiner noted that the Veteran had difficulty lifting and performing overhead work due to his shoulder condition.  

Medical treatment records during the course of the appeal do not include any specific notations regarding the Veteran's service-connected right shoulder scar.  

Particularly after resolving any reasonable doubt in favor of the Veteran, the evidence of record supports a finding that his right shoulder scar has met the criteria for an initial rating of 10 percent under Diagnostic Code 7804.  

While the Board acknowledges that the June 2014 examination report provides that the Veteran's right shoulder scar was not painful at the time of his examination, it does note that the Veteran's scar was tender.  Moreover, during his Board hearing, the Veteran indicated that his right shoulder scar is painful and tender to the touch.  In this regard, the Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort, and while he might have denied pain at the time of the June 2014 VA examinations, the Board does not question the Veteran's credibility, particularly given the fact that the examination report reveals that the scar was tender.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Given the documented pain and tenderness associated with the Veteran's right shoulder scar, the Board resolves any reasonable doubt in the Veteran's favor and finds that throughout the course of the appeal, his right shoulder scar has been "painful," such that it warrants a 10 percent rating under Diagnostic Code 7804, which, as stated above, pertains to one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

There is no indication that a rating in excess of 10 percent is warranted for the Veteran's right shoulder scar at any time during the course of the appeal under Diagnostic Code 7804, as there is no evidence to support a finding that the scar has been both painful and unstable, nor does his right shoulder scar involve three or more scars that are unstable or painful.  See id.  In this regard, the Board acknowledges that the November 2016 examiner indicated that the Veteran's scar was unstable upon inspection.  However, the examiner also specifically indicated that the Veteran's right shoulder scar did not involve frequent loss of covering of skin over the scar, which is required for a scar to be considered "unstable" for purposes of VA benefits.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (defining an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar).  Id. at Note 1.  

The Board has also considered whether there is any other potentially applicable diagnostic code that would warrant a higher rating at any time during the pendency of the appeal and concludes that there is not.  Although the November 2016 examiner indicated that the Veteran's scar was deep and non-linear, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801, as the area of the Veteran's scar is not 12 square inches or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Finally, as there is no indication of any other disabling effects that would warrant evaluation under an appropriate diagnostic code, an increased rating under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  While the November 2016 examination report provides that the Veteran had difficulty lifting and performing overhead work due to his shoulder condition generally, both examiners indicated that the Veteran's scar did not result in limitation of function.  Moreover, there were no other pertinent physical findings, complications, conditions, signs, or symptoms, to include muscle or nerve damage.  

In summary, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's right shoulder scar pursuant to Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

	Right Shoulder Limitation of Motion Disability: Legal Criteria

The Veteran's right shoulder limitation of motion disability is currently assigned a 30 percent rating pursuant to Diagnostic Code 5201, which pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 30 percent rating is warranted when there is limitation of motion of the major arm to midway between the side and shoulder level; or, where there is limitation of motion of the minor arm to 25 degrees from the side.  Id.  A 40 percent rating is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  Id.  A 40 percent disability rating is the maximum schedular evaluation available under Diagnostic Code 5201.  Id.  

For VA compensation purposes, the normal findings for range of motion (ROM) of the shoulder are flexion and abduction to 180 degrees, and rotation, both internal and external, to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

	Right Shoulder Limitation of Motion: Factual Background and Analysis

The Veteran is seeking an increased rating in excess of 30 percent for his right shoulder limitation of motion disability.  The Board observes that based on VA examination reports of record, the Veteran's right arm is his dominant arm.  

The Veteran was afforded a VA joints examination in July 2010.  The Veteran's right shoulder symptoms included decreased range of motion, episodic pain in his joint area, and weakness to the extent that he was unable to carry more than fifteen pounds.  There was no stiffness, swelling, or instability.  The Veteran had daily flare-ups lasting between fifteen and twenty minutes that were precipitated by factors such as repetitive motion, lifting more than fifteen pounds, and cold, damp weather.  The Veteran reported no medical treatment for his condition since 2007.  The Veteran used over-the-counter pain relievers and analgesic balm as needed.  As for assistive devices, it was noted that he used a brace, cane, and TENS unit.  According to the examination report, the Veteran provided that his disability had no effect on his usual occupation.  However, it is noted that at the time of the examination, the Veteran was not working and last worked full time as an electrical technician in March 2009.  The reason that the Veteran was not currently working was that he had been "laid off" because the "job slowed."  

On examination, there were no tremors, fasciculation, spasticity/rigidity, or pathologic reflexes.  On active ROM after three repetitions, the Veteran's right shoulder forward flexion was to 90 degrees, his abduction was to 60 degrees, and both his external and internal rotation were to 70 degrees.  His ROM was limited by pain, and there was diffuse tenderness.  His upper extremity reflexes were 2/4.  There was no atrophy or loss of tone, and strength testing to gravity and resistance was 5/5.  Sensory examinations were normal.  There was no deformity, malalignment, drainage, edema, redness, heat, spasms, guarding of movement, fatigue, lack of endurance, weakness, or instability.  The examiner was unable to determine loss of motion due to flare-ups without resorting to speculation.  An X-ray of the right shoulder showed prior surgery with fixation pins, unchanged from April 2003, and moderate degenerative spurring in the acromioclavicular (AC) joint.  The Veteran was given a diagnosis of service-connected post-operative residuals recurrent dislocation and loss of motion of right shoulder with moderate functional limitation.  

In November 2010, the Veteran underwent a pre-employment examination at the Occupational Health Center.  Based on a physical examination of the Veteran's shoulders, his overhead extension, abduction, and palpation were normal.  The only shoulder abnormality noted was a right shoulder surgery scar.  The examining physician noted that the Veteran would require an accommodation of no lifting over forty pounds.  

According to a January 2011 VA primary care note, the Veteran's extremities were unremarkable.  

A May 2012 VA primary care note indicates that the Veteran reported right shoulder popping, less movement than before, and increased pain.  On examination, there was limited backward rotation of the right shoulder and pain in the area of the AC joint with mild tenderness.  The assessment was right shoulder pain.  Approximately one week later, the Veteran presented to the VA emergency department reporting right shoulder pain and discomfort for years that had recently increased, in addition to a limited ability to raise his arm and a popping noise when moving his arm.  On physical examination, his right shoulder was tender with movement and there was limited abduction at the shoulder joint.  There was no point tenderness.  The Veteran refused further evaluation, and the impression was arthralgia.  A May 2012 MRI of the Veteran's right shoulder was negative for any fracture or other significant bone, joint, or other soft tissue abnormality.  

A June 2012 VA physical therapy note provides that the Veteran complained of right shoulder popping, weakness, and pain.  He was trained on using a TENS unit, and the diagnosis was osteoarthritis.  An August 2012 VA primary care note indicates that with respect to the extremities, there were no acute changes.  Assessments included right shoulder pain.  

A December 2012 treatment record from the University of South Alabama Hospital notes the Veteran's history of right shoulder surgeries in 1979, 1996, and 1997 and provides that the Veteran's initial symptoms were instability with multiple dislocations that occurred even during sleep.  The Veteran reported that he had been having right shoulder symptoms for several years.  On physical examination, there were signs of right shoulder impingement, decreased internal rotation, and pain with a positive Jobe sign.  There was also significant pain with resisted external rotation.  X-rays showed evidence of prior surgery and signs of mild glenohumeral arthritis.  

A January 2013 MRI of the Veteran's right shoulder showed tendinosis and thinning of supraspinatus and infraspinatus, with a small partial thickness undersurface tear of the supraspinatus tendon; surgical changes, including prior repair of the subscapularis tendon; and degenerative changes of the glenohumeral and AC joints.  

A February 2013 record from the University of South Alabama Hospital provides that there were no changes since the Veteran's previous visit.  He was still experiencing continuous, sharp pain that worsened with activity and improved with rest.  ROM testing was performed, and the Veteran's flexion and abduction were to 90 degrees, his external rotation was to 45 degrees, and his internal rotation was level with the SI joint.  There was a negative empty can sign, and strength was 5/5.  Surgical intervention was suggested due to significant symptoms in the right shoulder as well as MRI findings showing small partial thickness tear in the supraspinatus region.  

A September 2013 VA primary care note provides that right shoulder surgery had been recommended by a private orthopedist but that the Veteran refused.  Instead, the Veteran wished to renew his prescription for a lidocaine patch.  In addition to the patch, he was using over-the-counter pain medications.  On physical examination, there were no acute changes regarding the Veteran's extremities.  

In December 2013, the Veteran gave testimony before a DRO.  At the time of his DRO hearing, the Veteran stated that he was employed as a contractor, but he had not been on a job in a month.  The Veteran noted that he had difficulty obtaining work because he "fails" physical examinations due to lifting limitations posed by his right shoulder disability.  He also maintained that he had difficulty sustaining certain work due to climbing limitations resulting from his low back disability.  

In January 2014, the Veteran was seen at Compass Urgent Care for right shoulder pain.  It was noted that he was able to return to work two days later.  

The Veteran was afforded a VA shoulder examination in January 2014.  The Veteran reported that since his last VA examination, he had routine muscle spasms, a pulling sensation up to his neck, constant pain, and decreased motion.  He indicated that he sometimes used his left arm to lift his right arm.  He was taking pain reliever and muscle relaxers, which provided temporary relief.  The Veteran did not report that flare-ups impacted the function of his shoulder or arm.  

On examination, there was localized tenderness or pain on palpation of the joints/soft tissue of the right shoulder.  There was no guarding.  On initial ROM testing, the Veteran's right shoulder flexion was to 70 degrees, with objective evidence of painful motion beginning at 40 degrees.  His right shoulder abduction was to 80 degrees, with objective evidence of painful motion beginning at 60 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in ROM of the shoulder and arm following repetitive-use testing.  Functional loss and/or impairment of the right shoulder and arm included less movement than normal, weakened movement, and pain on movement.  Muscle strength testing revealed right shoulder abduction and right shoulder forward flexion of 4/5 (active movement against some resistance).  There was no ankylosis of the shoulder joint.  

According to the examination report, there was no history of mechanical symptoms, such as clicking or catching, and there was also no history of recurrent dislocation of the glenohumeral joint.  The Veteran was unable to perform the crank apprehension and relocation test.  There was tenderness on palpation of the right AC joint, but no specific AC joint condition or any other impairment of the clavicle or scapula.  The examiner noted that imaging studies of the Veteran's right shoulder documented degenerative arthritis.  The examiner also referenced the January 2013 MRI findings noted above.  The examiner indicated that the Veteran did not have any residual signs or symptoms due to his past history of right shoulder surgeries.  While he had a surgical scar, it was not painful or unstable, and it was not greater than 39 square centimeters.  According to the examiner, the Veteran's right shoulder disability impacted his ability to work.  Specifically, the Veteran reported that his right shoulder pain and decreased movement sometimes limited the jobs he was able to perform as an electrician.  

An April 2014 VA primary care note provides that there were no acute changes involving the Veteran's extremities.  Assessments included right shoulder pain.  

At his March 2016 Board hearing, the Veteran described symptoms and limitations associated with his right shoulder disability.  According to the Veteran, he had pain and spasms, and his shoulder would occasionally "lock[] up."  It was observed that the Veteran's right shoulder appeared to shake when lifting his shoulder up to his side and when moving his hand up from the side of his thigh.  It was noted that the shaking began when the Veteran was approximately four or five inches from his thigh.  The Veteran explained that he was an electrician and that on account of his pain, he was starting to use his left hand primarily when working.  He testified that he had to rely on finding jobs that did not involve much climbing because his shoulder sometimes locks up when attempting to climb ladders.  He also reported that he was unable to lift more than 35 pounds and that given his restrictions, his job opportunities were limited, and his income had been decreasing.  The Veteran maintained that he was able to perform daily activities such as getting dressed and taking a shower.  He had learned how to avoid feeling pain when performing such activities, and he used analgesic balms every day to help with his symptoms.  

In March 2016, the Veteran submitted tax returns from 2008, 2010, 2011, 2012, and 2013 in support of his contention that his right shoulder disability has interfered with his employment.  The Veteran's total income was $98,090 in 2008; $65,832 in 2010; $51,785 in 2011; $31,801 in 2012; and $40,005 in 2013.  

The Veteran was afforded another VA shoulder examination in November 2016.  The Veteran reported recurrent dislocations since his in-service injury 1978 and a progression of symptoms with pain, muscle spasms, and decreased ROM.  He also reported numbness and tingling in his right upper extremity with loss of function.  The Veteran described flare-ups involving increased pain, limited movement, and stiffness.  According to the Veteran, functional loss included lifting and working overhead.  The Veteran used physical therapy, Motrin, patches, and topical cream for relief.  The examiner gave a diagnosis of post-operative residuals with recurrent dislocation.  

On examination, there was objective evidence of moderate localized tenderness or pain on palpation of the joints/soft tissue of the anterior right shoulder.  On initial, active ROM testing, the Veteran's right shoulder flexion and abduction was to 80 degrees.  His external and internal rotation was to 60 degrees.  The Veteran's abnormal ROM contributed to a functional loss, specifically, lifting and working overhead.  There was functional loss due to pain on flexion, abduction, and rotation testing.  There was evidence of pain with weight bearing in addition to objective evidence of crepitus.  According to the examination report, passive ROM testing gave the same results as active ROM test.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in ROM of the shoulder and arm following repetitive-use testing.  The Veteran was not examined immediately after repetitive use over time, and according to the examiner, the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the examiner was unable to replicate such conditions.  For the same reason, the examiner was unable to describe functional loss in terms of ROM with repeated use over a period of time.  According to the examination report, pain, fatigue, weakness, and lack of endurance were factors contributing to functional loss during flare-ups.  Additionally, while flare-ups involved an increase in pain and a decrease in movement, the examiner was unable to describe specific loss in terms of ROM.  Although the examination was not conducted during a flare-up, the examiner indicated that it was medically consistent with the Veteran's statements describing functional loss during flare-ups.  

Additional contributing factors of disability included less movement than normal, weakened movement, and disturbance of locomotion.  Muscle strength testing revealed right shoulder abduction and forward flexion of 4/5 (active movement against some resistance).  There was muscle atrophy due to the Veteran's condition that resulted the Veteran's right arm bicep having a circumference of two centimeters less than the left arm.  There was no ankylosis of the shoulder joint, and a rotator cuff condition was not suspected.  

According to the examination report, shoulder instability, dislocation, or labral pathology was suspected.  There was a history of mechanical symptoms affecting the right side, such as clicking or catching.  There was also a history of recurrent dislocation of the right glenohumeral joint that involved frequent episodes and guarding of movement, but only at the shoulder level.  A crank apprehension and relocation test was positive on the right side.  

No clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition was suspected.  The Veteran did not have loss of head, nonunion, or fibrous union of the humerus.  There were no shoulder surgeries other than the Veteran's 1978, 1996, and 1997 procedures.  Residuals of these surgeries included limited movement, pain, and weakness.  As detailed above, the Veteran had a single scar from his surgery measuring 10 by 2 centimeters.  The examiner indicated that the Veteran's condition impacted his ability to perform occupational tasks, specifically, the Veteran had difficulty reaching and lifting, and he was unable to perform overhead work.  

In January 2017, the Veteran submitted X-ray images of his right shoulder.  In June 2017, the Veteran submitted a whole body scintigraphic imaging report pertaining to his bones and joints.  The impression was multifocal degenerative change, including at the AC joint.  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent at any time during the course of the appeal.  Specifically, the evidence of record does not indicate that the Veteran's disability has been manifested by, or has more nearly approximated, limitation of motion of the right, dominant arm to 25 degrees from the Veteran's side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Instead, based on the July 2010, January 2014, and November 2016 VA examination reports, in addition to records from the University of South Alabama Hospital, the Veteran's right shoulder abduction on initial ROM testing has ranged between 60 and 90 degrees throughout the course of the appeal.  

The Board also finds that there is no basis for assigning a higher rating based on consideration of factors such as pain on movement, weakness, excess fatigability, incoordination, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 204-7.  In this regard, the Board acknowledges that the VA examination reports support a finding that functional loss associated with the Veteran's right shoulder disability has included limitation of ROM, pain on movement, weakness, fatigability, and disturbance of locomotion, there is no indication that these factors have resulted in additional functional loss that is not contemplated by a 30 percent disability rating.  For instance, the July 2010 examination report reflects that with pain, the Veteran's right shoulder abduction was to 60 degrees.  Although the Veteran exhibited pain beginning at 60 degrees during abduction testing at his January 2014 VA examination, his right shoulder abduction was to 80 degrees.  The November 2016 VA examination report indicates that, with pain, the Veteran's right shoulder was to 80 degrees.  Moreover, the Veteran has not exhibited a decrease in ROM after repetitive-use testing.  The Board also finds significant that, according to the November 2016 examiner, the examination report findings were medically consistent with the Veteran's statements describing functional loss during flare-ups.  Finally, based on the medical evidence detailed above, it appears that functional loss associated with the Veteran's disability has primarily prevented him from performing overhead work and has caused difficulty with activities such as reaching and lifting.  It follows that even when considering functional loss due to factors such as pain on movement, weakness, fatigability, and disturbance of locomotion, the Veteran's right shoulder disability has not been generally manifested by symptomatology approximating limitation of motion of the right arm to 25 degrees from the side, so as to meet the criteria for a 40 percent rating under Diagnostic Code 5201.  Instead, as demonstrated by the competent medical evidence of record, the 30 percent rating assigned adequately compensates the Veteran for the extent of functional loss resulting from these factors.  

The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record contains no findings of right shoulder ankylosis a rating in excess of 30 percent would not be warranted under Diagnostic Code 5200, which applies to ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Diagnostic Code 5202, which applies to impairments of the humerus, will be discussed below.  

The Board acknowledges the Veteran's representations regarding pain and difficulty performing certain activities, particularly those involving lifting, climbing, and overhead arm use.  The Veteran is certainly competent to describe his observable symptoms, and the Board finds no reason to doubt the Veteran's reports.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, the competent and objective medical findings by skilled professionals provide the most persuasive evidence regarding the limitations posed by the Veteran's right shoulder disability.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As indicated above, the objective medical evidence of record does not establish that the Veteran's right shoulder limitation of motion disability has manifested in, or has more nearly approximated, limitation of motion of the right, dominant arm to 25 degrees from the Veteran's side so as to warrant a rating higher than 30 percent.  

Finally, the Board recognizes that the Veteran reported numbness and tingling in his right upper extremity with loss of function at his November 2016 VA examination.  However, the Veteran is service-connected for neuropathy of the right ulnar and medial nerves.  Moreover, the record does not indicate that he disagrees with the rating assigned.  As such, this matter will not be further discussed, and there is no basis for referring this issue to the AOJ.  

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 30 percent for the Veteran's right shoulder disability at any time during the course of the appeal.  

	Right Humerus Disability: Legal Criteria and Analysis

The Veteran's right humerus disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5202, which pertains to other impairments of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  With respect to the dominant arm, a 20 percent rating is warranted under Diagnostic Code 5202 when there is malunion of the humerus with moderate deformity, or recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation and guarding of movement only at the shoulder level.  Id.  A 30 percent rating is warranted when there is malunion of the humerus with marked deformity, or recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  Id.  A 50 percent rating is warranted for fibrous union of the humerus.  Id.  A 60 percent rating is warranted for nonunion of the humerus (false flail joint).  Id.  An 80 percent rating is warranted for loss of head of the humerus (flail shoulder).  Id.  An 80 percent disability rating is the maximum schedular evaluation available under Diagnostic Code 5202.  Id.  

As the facts detailed above pertain to the Veteran's right humerus disability, they are incorporated herein.  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent at any time during the course of the appeal.  Crucially, the evidence of record does not indicate that the Veteran's disability has been manifested by, or has more nearly approximated, recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The November 2016 VA shoulder examination report contains the only notation regarding occurrences of dislocation during the course of the appeal.  While the examiner indicated that there were frequent episodes of dislocation, guarding of movement was only at the shoulder level.  There is no evidence of record that indicates both frequent episodes of dislocation and guarding of all arm movements, which is required for a 30 percent rating based on recurrent dislocation of the dominant arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202; see, e.g., Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (providing that use of a conjunctive "and" in the rating criteria means that all listed criteria must be met).  There is also no indication in the record of malunion of the humerus with marked deformity, fibrous union of the humerus, nonunion of the humerus, or loss of head of the flail joint so as to warrant a rating in excess of 20 percent for other impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The weight of the evidence is also against assigning an effective date earlier than November 21, 2016, for the award of a separate rating for the Veteran's right humerus disability.  Specifically, prior to the November 2016 VA shoulder examination report, there is no evidence of record indicating that there was recurrent dislocation of the scapulohumeral joint during the course of the appeal.  While the Board acknowledges that May 2012 and June 2012 VA treatment records note complaints of right shoulder "popping," they contain no notation suggesting that the popping was related to recurrent dislocation of the scapulohumeral joint.  Additionally, while a December 2012 treatment record from the University of South Alabama references multiple dislocations, it was specifically noted that the Veteran had surgeries in 1979, 1996, and 1997, and that his initial symptoms were instability with multiple dislocations that occurred even during sleep.  The treatment record does not tend to suggest that the Veteran's current or more recent symptoms included multiple dislocations.  Moreover, the July 2010 and January 2014 VA shoulder examination reports indicate that there was no instability or history of recurrent dislocation, or guarding of movement.  Finally, the Board also finds compelling that the Veteran did not report episodes of dislocation at either his December 2013 DRO hearing or his March 2016 Board videoconference hearing.  Thus, given the lack of objective and lay evidence indicating recurrent dislocation of the scapulohumeral joint and guarding of movement prior to November 21, 2016, a separate rating for the Veteran's right humerus disability based on recurrent dislocation is not warranted prior to this date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  

In determining whether referral for extraschedular consideration is warranted, VA must first compare the level of severity and symptomatology of the service-connected disability with established rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Under this approach, if the rating criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See id.  If VA finds that the schedular evaluation is inadequate for failing to contemplate the claimant's level of disability and symptomatology, it must then consider whether the claimant presents an exceptional disability picture due to related factors, such as marked interference with employment or necessitated periods of hospitalization.  See id. at 115-16.  A referral to the Director of Compensation for extraschedular consideration is only necessary when both of these steps are met.  See id. at 116.  

To the extent that the Veteran maintains that his disability picture is not contemplated by the rating criteria, as evidenced by his symptomatology and his general decrease in income from 2008 to 2013, the record indicates that referral for extraschedular consideration is not required.  Crucially, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his right shoulder limitation of motion and right humerus disabilities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by factors such as pain, decreased or abnormal excursion, strength, speed, coordination, flare-ups, or endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  

The Veteran's right shoulder limitation of motion and right humerus disabilities are generally manifested by pain, limitation of motion, weakness, fatigability, and recurrent dislocation with guarding of movement at the shoulder level.  These manifestations are contemplated by the rating criteria set forth in Diagnostic Codes 5201 and 5202, in addition to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  While the Veteran has also complained of difficulty climbing, lifting, carrying, and performing overhead work, these factors are a result of the functional loss resulting from the Veteran's service-connected right shoulder limitation of motion disability and are therefore contemplated by Diagnostic Code 5201 and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Thus, the 30 percent rating assigned under Diagnostic Code 5201 and the 20 percent rating under Diagnostic Code 5202 contemplate the scope of the Veteran's impairments.  As such, the Veteran's schedular evaluations are adequate, and referral to the Director of Compensation under 38 C.F.R. § 3.321(b)(1) is not 

warranted or required.  See Thun, 22 Vet. App. at 115.  


ORDER

Entitlement to an initial 10 percent rating, but no higher, for scar, right shoulder associated with post-operative residuals recurrent dislocation and loss of motion of right shoulder, is granted, subject to the laws and regulations governing the payment of VA compensation.  

Entitlement to an increased rating in excess of 30 percent for post-operative residuals, recurrent dislocation and loss of motion right shoulder, is denied.  

Entitlement to an initial increased rating in excess of 20 percent for impairment of the humerus, right shoulder, to include entitlement to an effective date earlier than November 21, 2016, for the award of a separate rating for the disability, is denied.  


REMAND

Before a decision can be reached on the Veteran's claim for an increased rating for his low back disability, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

At his March 2016 Board hearing, the Veteran described possible radicular symptoms stemming from his low back disability, to include pain and numbness radiating from his back to his legs.  As such, the facts indicated an increase in the severity of the Veteran's disability, and the Board remanded the claim in June 2016 to afford the Veteran a VA examination.  The Veteran was afforded a VA back examination in November 2016, and the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  However, there is no indication that the examiner considered the Veteran's reported symptoms of leg pain and numbness radiating from his lower back.  As such, an additional VA examination is warranted to address the Veteran's reported symptoms.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, VA should attempt to obtain any outstanding VA treatment records from September 2015 to the present.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for a VA back examination to address the current nature and severity of his service-connected low back disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

a)  All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the spine, in addition to any associated neurologic abnormalities.  

b)  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c)  The examiner should state whether the Veteran's back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, and if so, the frequency and duration of such episodes.  

d)  The examiner should clarify whether the Veteran has signs or symptoms due to radiculopathy, and if so, the examiner should indicate the nerve roots involved, as well as the severity of any radiculopathy and the side(s) affected.  The examiner should specifically consider the Veteran's reports of pain and numbness radiating from his back to his legs, as reflected in his March 2016 hearing testimony.  

e)  The examiner should also address all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the AOJ should furnish the Veteran an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


